          EXHIBIT C




Case 5:19-cv-00475-BO Document 67-3 Filed 03/29/21 Page 1 of 6
From:                               Gallo, Joseph
Sent:                               Tuesday, March 2, 2021 10:20 AM
To:                                 Mgr. Ondřej Dlouhý; Breslin, Mike
Cc:                                 pavel@braiins.com; LaVigne, Christopher; Wiley, Adam; Mgr. Jiří Culka
Subject:                            RE: Jason WIlliams v. AT&T - request for Slush Pool user account records


Ondřej:

Thank you for your email. To clarify, my firm, Withers Bergman, represents Jason Williams. On this email chain, only
myself and Chris LaVigne are authorized to speak for Mr. Williams. We have agreed to copy Mike Breslin and Adam
Wiley on our communications with you and your colleagues, and you should copy them on your communications with us,
but Mike and Adam do not represent Mr. Williams, and are not authorized to provide you with any information on Mr.
Williams’ behalf.

Unfortunately, Mr. Williams was the victim of multiple hacks, and as a result of those hacks, he is currently unable to
access his jasonwilliamseow@gmail.com account. We can provide you with a Slush Pool address that my client used:
1A8DnCGBTWBD8DTSdHKMkLcdoaoMXUZRBw. If you need more information from Mr. Williams before you can
release his records, please let us know, and we will see if we can get it for you.

In addition, please note that Mr. Williams is NOT authorizing Slush Pool to release any information or documents to
anyone besides myself and Chris LaVigne, his lawyers. Please send any information or documents regarding Mr.
Williams’ account to me and Chris only, and do not send any such information or documents to Mike, Adam, or anyone
else. Mike and Adam have agreed to this process.

If you have any more questions, please let us know, thanks.

Regards,
Joe

Joseph Gallo
Senior Associate
Litigation
t +1 212 848 9856
withersworldwide.com | my profile

Secretary: Lana Moon t +1 212 848 9821

Withers Bergman LLP
430 Park Avenue, 10th Floor, New York, New York 10022-3505




From: Mgr. Ondřej Dlouhý [mailto:dlouhy@akegv.cz]
Sent: Friday, February 26, 2021 4:23 AM
To: Breslin, Mike
Cc: pavel@braiins.com; Gallo, Joseph ; LaVigne, Christopher ; Wiley, Adam ; Mgr. Jiří Culka
Subject: Re: Jason WIlliams v. AT&T ‐ request for Slush Pool user account records

                                                              1
                  Case 5:19-cv-00475-BO Document 67-3 Filed 03/29/21 Page 2 of 6
Dear Mike,

thanks a lot, we would be glad if your colleagues could look into it and provide us with necessary information.

Kind regards,

Ondřej

Mgr. Ondřej Dlouhý
Společník




Šafaříkova 201/17
120 00 Praha 2
Czech Republic
Telefon:        +420 224 409 920
GSM:            + 420 724 918 201
E-mail:         dlouhy@akegv.cz
Internet:       www.akegv.cz




Od: Breslin, Mike <mbreslin@kilpatricktownsend.com>
Odesláno: čtvrtek 25. února 2021 20:47
Komu: Mgr. Ondřej Dlouhý
Kopie: pavel@braiins.com; Joseph.Gallo@withersworldwide.com; Christopher.LaVigne@withersworldwide.com; Wiley,
Adam
Předmět: RE: Jason WIlliams v. AT&T ‐ request for Slush Pool user account records

Dear Ondřej,

Thank you for the response. I understand the reason for your request.

Mr. Williams is the client of Mr. Gallo and Mr. LaVigne, cc’d on this email. I expect they can provide you with the
information you need, or can discuss the information Mr. Williams can provide that will allow you to verify he is the
rightful owner of the Slush Pool account. I am aware that Mr. Williams can provide the BTC payout address he used for
this Slush Pool account, but he may not be able to access the email account associated with it

In all events, I will let Messrs. Gallo and LaVigne respond to you about what information Mr. Williams can provide.

Thank you very much for your assistance with this matter.

                                                            2
                  Case 5:19-cv-00475-BO Document 67-3 Filed 03/29/21 Page 3 of 6
S pozdravem,

‐Mike


Michael Breslin
Kilpatrick Townsend & Stockton LLP
Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
office 404 685 6752 | fax 404 541 4749
mbreslin@kilpatricktownsend.com | My Profile | VCard
From: Mgr. Ondřej Dlouhý <dlouhy@akegv.cz>
Sent: Thursday, February 25, 2021 2:02 PM
To: Breslin, Mike <mbreslin@kilpatricktownsend.com>
Cc: pavel@braiins.com; Joseph.Gallo@withersworldwide.com; Christopher.LaVigne@withersworldwide.com; Wiley,
Adam <AWiley@kilpatricktownsend.com>
Subject: Fw: Jason WIlliams v. AT&T ‐ request for Slush Pool user account records


Dear Mike,

I am writing to you on behalf of my client, company Braiins Systems s.r.o., in the matter of Mr. Jason Williams’ lawsuit
against AT&T.

We would be happy to provide you with the data of the SlushPool account of Mr. Williams, however, we are legally obliged
by valid Czech and European data protection regulations and must, therefore, be compliant with the respective laws.

First of all, we must know how we can identify that a particular account registered in the SlushPool system is the very
account belonging to Mr. Williams. Please, note that in this regard, our client does not keep a list or any sort of an internal
evidence of personal names of its customers whereas this applies to SlushPool system users too. Our client has only a list
of e‐mail addresses and IP addresses belonging to the respective user accounts.

In order to be able to provide you with the account data, we need a proof that the respective account belongs to Mr.
Williams. Could you, please, look into it and tell me whether your client holds any proof thereof? Such proof could be e.g.:
an e‐mail message sent from Mr. Williams’ e‐mail address that is the e‐mail address of the very SlushPool account, or his
BTC address hash etc.

Would that be possible to deal with your client and provide a proof thereof?

Then, we could proceed further.

Thank you very much for your cooperation.

Kind regards,

Ondřej

Mgr. Ondřej Dlouhý
Společník




                                                              3
                  Case 5:19-cv-00475-BO Document 67-3 Filed 03/29/21 Page 4 of 6
Šafaříkova 201/17
120 00 Praha 2
Czech Republic
Telefon:        +420 224 409 920
GSM:            + 420 724 918 201
E-mail:         dlouhy@akegv.cz
Internet:       www.akegv.cz




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Breslin, Mike <mbreslin@kilpatricktownsend.com>
Date: Tue, 23 Feb 2021, 19:21
Subject: Jason WIlliams v. AT&T ‐ request for Slush Pool user account records
To: Pavel Moravec <pavel@braiins.com>
Cc: Gallo, Joseph <Joseph.Gallo@withersworldwide.com>, LaVigne, Christopher
<Christopher.LaVigne@withersworldwide.com>, Wiley, Adam <AWiley@kilpatricktownsend.com>

Greetings Pavel –

I am circling back on our discussion last month about how to obtain records for a particular user’s Slush Pool
account. I hope you are well.

To recap, during our last conversation you advised me that you believe you have the account records
preserved for the account belonging to Jason Williams, who is the plaintiff in a pending U.S. lawsuit against
AT&T. You also told me that Slush Pool’s lawyers will require the user’s permission before releasing those
records. I have cc’d on this email Messrs. Christopher Lavigne and Joseph Gallo, the attorneys for Mr.
Williams. I understand they can provide you with Mr. Williams’ permission to release those records to them,
so please let them know what form of permission your attorneys require and we can move forward.

Again, I want to thank you and Slush Pool for your assistance with this.

My best,
‐Mike



Michael Breslin
Kilpatrick Townsend & Stockton LLP

                                                       4
                Case 5:19-cv-00475-BO Document 67-3 Filed 03/29/21 Page 5 of 6
 Suite 2800 | 1100 Peachtree Street NE | Atlanta, GA 30309-4528
 office 404 685 6752 | fax 404 541 4749
 mbreslin@kilpatricktownsend.com | My Profile | VCard



 Confidentiality Notice:
 This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act, 18 U.S.C. Section 2510, and its
 disclosure is strictly limited to the recipient intended by the sender of this message. This transmission, and any attachments, may contain confidential attorney-
 client privileged information and attorney work product. If you are not the intended recipient, any disclosure, copying, distr bution or use of any of the information
 contained in or attached to this transmission is STRICTLY PROHIBITED. Please contact us immediately by return e-mail or at 404 815 6500, and destroy the
 original transmission and its attachments without reading or saving in any manner.



 ***DISCLAIMER*** Per Treasury Department Circular 230: Any U.S. federal tax advice contained in this communication (including any attachments) is not
 intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
 recommending to another party any transaction or matter addressed herein.
 Informace obsažené v tomto e‐mailu jsou informacemi důvěrnými a podléhají povinnosti mlčenlivosti dle zákona o advokacii. Nejste‐li adresátem tohoto e‐mailu, informujte o
 tom prosím odesílatele této zprávy. Není‐li výše výslovně uvedeno jinak, není tento e‐mail ani žádná z jeho příloh návrhem na uzavření smlouvy, obchodním potvrzovacím
 dopisem, přijetím návrhu na uzavření smlouvy, závazným příslibem plnění a nemůže být brána jako vzdání se práva nebo prominutí dluhu. Pokud kterákoliv část tohoto e‐mailu
 nebo jeho příloh vykazuje obsahové náležitosti výše uvedeného, jedná se pouze o informativní sdělení, či o text, o němž je vedeno jednání. Jedná‐li odesílatel této zprávy jako
 zmocněnec jiné osoby, nemůže být obsah této zprávy vykládán tak, že je uzavření jakékoliv smlouvy či podobné právní jednání vysoce pravděpodobné. Odesílatel zprávy si
 vyhrazuje právo uzavírat smlouvy a činit právní jednání pouze v listinné formě, není‐li výše v tomto e‐mailu výslovně uvedeno jinak. Odesílatel této zprávy si rovněž vyhrazuje
 právo dovolat se neplatnosti jakéhokoliv jednání pro nedostatek listinné formy i tehdy, pokud již bylo plněno. Odpověď odesílatele této zprávy s jakýmkoliv dodatkem nebo
 odchylkou není přijetím nabídky na uzavření smlouvy, ani když podstatně nemění podmínky nabídky. Odesílatel zprávy vylučuje modifikovanou akceptaci nabídky.




‐‐
Pavel Moravec
Co-CEO, co-founder


tel.: +420 722 902 525
braiins.com | slushpool.com
Informace obsažené v tomto e-mailu jsou informacemi důvěrnými a podléhají povinnosti mlčenlivosti dle zákona o advokacii. Nejste-li adresátem tohoto e-mailu, informujte o tom
prosím odesílatele této zprávy. Není-li výše výslovně uvedeno jinak, není tento e-mail ani žádná z jeho příloh návrhem na uzavření smlouvy, obchodním potvrzovacím dopisem,
přijetím návrhu na uzavření smlouvy, závazným příslibem plnění a nemůže být brána jako vzdání se práva nebo prominutí dluhu. Pokud kterákoliv část tohoto e-mailu nebo jeho
příloh vykazuje obsahové náležitosti výše uvedeného, jedná se pouze o informativní sdělení, či o text, o němž je vedeno jednání. Jedná-li odesílatel této zprávy jako zmocněnec
jiné osoby, nemůže být obsah této zprávy vykládán tak, že je uzavření jakékoliv smlouvy či podobné právní jednání vysoce pravděpodobné. Odesílatel zprávy si vyhrazuje právo
uzavírat smlouvy a činit právní jednání pouze v listinné formě, není-li výše v tomto e-mailu výslovně uvedeno jinak. Odesílatel této zprávy si rovněž vyhrazuje právo dovolat se
neplatnosti jakéhokoliv jednání pro nedostatek listinné formy i tehdy, pokud již bylo plněno. Odpověď odesílatele této zprávy s jakýmkoliv dodatkem nebo odchylkou není
přijetím nabídky na uzavření smlouvy, ani když podstatně nemění podmínky nabídky. Odesílatel zprávy vylučuje modifikovanou akceptaci nabídky.
Informace obsažené v tomto e-mailu jsou informacemi důvěrnými a podléhají povinnosti mlčenlivosti dle zákona o advokacii. Nejste-li adresátem tohoto e-mailu, informujte o tom
prosím odesílatele této zprávy. Není-li výše výslovně uvedeno jinak, není tento e-mail ani žádná z jeho příloh návrhem na uzavření smlouvy, obchodním potvrzovacím dopisem,
přijetím návrhu na uzavření smlouvy, závazným příslibem plnění a nemůže být brána jako vzdání se práva nebo prominutí dluhu. Pokud kterákoliv část tohoto e-mailu nebo jeho
příloh vykazuje obsahové náležitosti výše uvedeného, jedná se pouze o informativní sdělení, či o text, o němž je vedeno jednání. Jedná-li odesílatel této zprávy jako zmocněnec
jiné osoby, nemůže být obsah této zprávy vykládán tak, že je uzavření jakékoliv smlouvy či podobné právní jednání vysoce pravděpodobné. Odesílatel zprávy si vyhrazuje právo
uzavírat smlouvy a činit právní jednání pouze v listinné formě, není-li výše v tomto e-mailu výslovně uvedeno jinak. Odesílatel této zprávy si rovněž vyhrazuje právo dovolat se
neplatnosti jakéhokoliv jednání pro nedostatek listinné formy i tehdy, pokud již bylo plněno. Odpověď odesílatele této zprávy s jakýmkoliv dodatkem nebo odchylkou není
přijetím nabídky na uzavření smlouvy, ani když podstatně nemění podmínky nabídky. Odesílatel zprávy vylučuje modifikovanou akceptaci nabídky.




                                                                                       5
                          Case 5:19-cv-00475-BO Document 67-3 Filed 03/29/21 Page 6 of 6
